UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6661


VERNARDE COTTON,

                  Petitioner - Appellant,

             v.

WARDEN JOYCE FRANCIS,

                  Respondent – Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Frederick P. Stamp,
Jr., Senior District Judge. (3:06-cv-00031-FPS-JES)


Submitted:    October 20, 2008             Decided:   December 18, 2008


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vernarde Cotton, Appellant Pro Se.   Daniel W. Dickinson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Betsy C. Jividen,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Vernarde    Cotton,   a   federal     prisoner,     appeals     the

district   court’s    orders   accepting   the   recommendation       of   the

magistrate judge and denying relief on Cotton’s 28 U.S.C. § 2241

(2000) petition, and denying his Fed. R. Civ. P. 59(e) motion

for reconsideration.      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         See Cotton v. Francis, No. 3:06-cv-

00031-FPS-JES (N.D. W. Va. Mar. 12, 2007 & Mar. 28, 2008).                 We

dispense   with   oral    argument   because     the   facts    and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2